         Case 4:19-cv-01120-ACA Document 62 Filed 07/02/21 Page 1 of 4                      FILED
                                                                                    2021 Jul-02 PM 02:06
                                                                                   U.S. DISTRICT COURT
                                                                                       N.D. OF ALABAMA


                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ALABAMA
                          MIDDLE DIVISION

JOSHUA OTWELL
and DANNA LEE OTWELL,
                                                     Case No. 4:19-cv-01120-ACA
      Plaintiffs,

vs.

HOME POINT FINANCIAL CORP.,

      Defendant.


 HOME POINT FINANCIAL’S BRIEF REGARDING RESPA STANDING

       COMES NOW, Home Point Financial Corporation (“Home Point”), and

files this Brief Regarding Plaintiff Danna Lee Otwell’s standing to bring any

claims under the Real Estate Settlement Procedures Act, 12 U.S.C. §§ 2601 et seq.,

respectfully showing this Honorable Court as follows:

                               RELEVANT FACTS

       In the Pretrial Order entered on June 25, 2021, the Parties stipulated to the

following facts, which are relevant to this brief:

              1.    On January 28, 2015, Joshua Otwell obtained a mortgage
       loan in the original principal amount of $235,554.00 from Southpoint
       Bank (the “Loan”). As evidence of the Loan, Joshua Otwell executed
       a promissory note in favor of Southpoint Bank (the “Note”).
              2.    Danna Lee Otwell did not sign the Note and is not
       personally liable on the Note.
              3.    To secure repayment of the Loan and Note, Joshua
       Otwell and Danna Lee Otwell executed a mortgage (the “Mortgage”)
                                           1
        Case 4:19-cv-01120-ACA Document 62 Filed 07/02/21 Page 2 of 4




      for the property located at 525 Fern Creek Drive, Springville,
      Alabama 35146 (the “Property”).

[Doc. 58] at pp. 3-4.

      At the Pretrial Conference on June 23, 2021, the Court directed that the

Parties submit briefs within 10 days regarding the defense set forth by Home Point

that Danna Lee Otwell lacks standing to bring a claim under RESPA because she is

not a party to the Note and not liable on the Loan.

               ARGUMENT AND CITATION OF AUTHORITY

      A private cause of action under RESPA is afforded under 12 U.S.C. §

2605(f). Under that subsection, “[w]hoever fails to comply with any provision of

this section shall be liable to the borrower for each such failure . . .” (emphasis

added). The term “borrower” is not defined by RESPA. See 12 U.S.C. § 2602.

However, the great majority of courts, including the Eleventh Circuit (in an

unpublished decision), have concluded that only those who signed the promissory

note are “borrowers” under RESPA. See Keen v. Helson, 930 F.3d 799, 804 n.3

(6th Cir. 2019) (citing Barzellis v. Flagstar Bank, F.S.B., 784 F.3d 971, 977 (5th

Cir. 2015); Johnson v. Ocwen Loan Servicing, 374 F. App’x 868, 874 (11tth Cir.

2010)); Garassio v. Selene Fin., LP, 407 F. Supp. 3d 110, 117 (N.D.N.Y. 2019)

(citing Sharp v. Deutsche Bank Nat’l Tr. Co., No. 14-CV-369, 2015 WL 4771291,

at *6 (D.N.H. Aug. 11, 2015); Singh v. Wells Fargo Bank, N.A., No. 2:11-CV-

0401, 2011 WL 2118889, at *4 (E.D. Cal. May 27, 2011); Wilson v. JPMorgan
                                          2
          Case 4:19-cv-01120-ACA Document 62 Filed 07/02/21 Page 3 of 4




Chase Bank, N.A., No. 2:09-CV-863, 2010 WL 2574032, at *9 (E.D. Cal. June 25,

2010)).

      A number of these cases – Keen, Sharp, Singh, and Wilson – involved facts

nearly identical to the instant case. In those cases, a husband and wife (or two

related parties) signed the security instrument because they were both on title to the

property, but only one spouse was a signatory to the promissory note. See Keen,

930 F.3d at 801; Sharp, 2015 WL 4771291, at *1; Singh, 2011 WL 2118889, at *1;

Wilson, 2010 WL 2574032, at *1. In all three cases, the courts held that the spouse

who did not sign the promissory note lacked standing under RESPA because they

were not a “borrower.” This Court should pay particular attention to the Sixth

Circuit’s opinion in Keen, which is perhaps the most thorough discussion of the

issue. In its holding, it concluded that the ordinary meaning of “borrower” prevails,

and that only “someone who has taken a lender’s money and promised to pay it

back” can bring a RESPA claim. 930 F.3d at 804. The Sixth Circuit also noted that

Courts of Appeals are in agreement on the issue and cited to just four district court

opinions that came to an opposite conclusion, but found them to be “unpersuasive

and distinguishable.” Id. at 804 n.3.

      Here, the Court is faced with a RESPA claim asserted by a husband and wife

who both sighed the Mortgage, but only the husband signed the Note and is

obligated to repay the debt. This Court should adopt the reasoning the above-cited


                                          3
        Case 4:19-cv-01120-ACA Document 62 Filed 07/02/21 Page 4 of 4




cases, particularly Keen, and find that Danna Lee Otwell lacks standing to assert a

RESPA claim because she is not a “borrower”.

                                 CONCLUSION

      Based on the foregoing, Home Point respectfully requests that this Court

dismiss the RESPA claim asserted by Danna Lee Otwell.

      Respectfully submitted, this 2nd day of July, 2021.

                                              /s/ Bret J. Chaness
                                              Timothy P. Pittman (ASB-0075-I51P)
                                              Bret J. Chaness (pro hac vice)
                                              RUBIN LUBLIN, LLC
                                              3145 Avalon Ridge Place, Suite 100
                                              Peachtree Corners, GA 30071
                                              Tel: (678) 281-2730
                                              Fax: (470) 508-9203
                                              tpittman@rlselaw.com
                                              bchaness@rlselaw.com
                                              Attorneys for Home Point

                         CERTIFICATE OF SERVICE

      I, Bret J. Chaness, certify that on July 2, 2021, a true and correct copy of the

foregoing was served upon all parties as follows:

      John G. Watts                                 via CM/ECF email
      M. Stan Herring
      Watts & Herring, LLC
      301 19th Street North
      Birmingham, AL 35203
      john@wattsherring.com
      stan@wattsherring.com

                                              /s/ Bret J. Chaness
                                              BRET J. CHANESS
                                          4
